           Case 1:18-cv-10989-JMF Document 21 Filed 01/15/19 Page 1 of 1

Meltzer                    MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
                           190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
 Lippe                     www.meltzerlippe.com



Nicholas P. Melito, Esq.
Writer's Direct Dial: (516) 747-0300x 183
Writer's Facsimile: (516) 237-2893
Email: nmelito@melt:erllooe.com


                                                             January 15, 2019

VIAECF
Hon. Jesse M. Furman, U.S.D.J.
United States District Court, S.D.N.Y.
40 Centre Street, Room 2202
New York, New York 10007

                     Re:       Naim Sayodi v. Highgate Hotels, L.P., et al.
                               Docket No.: 18 Civ. 10989 (JMF)
                               MLGB File No. 13629-00060


Dear Judge Furman:

        This Firm represents Highgate Hotels, L.P. and the Knickerbocker Hotel (collectively,
"Defendants") in the above-referenced matter. We write pursuant to Your Honor's Individual
Rules and Practices, Rule No. 3(G), to respectfully request oral argument in connection with
Plaintiffs' Motion to Remand (ECF No. 13). In considering whether to grant oral argument,
Defendants note this request is also being made pursuant to Rule No. 2(D) of Your Honor's
Individual Rules and Practices.

          We sincerely thank the Court for its time and consideration for the foregoing request.




                                                         ;i?~::r~
                                                            Nicholas P. Melito

cc:       All counsel of Record (Via Email)




870834-1
